DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021, 03/08/2022 and 09/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Display Apparatus Capable of Displaying an Image Where an Electronic Component is Arranged.
Claim Objections
Claim 5 is objected to because of the following informalities:
As per claim 5, the limitation “a plurality of pixel groups at the component area and spaced from each other with the transmission area therebetween” should be “a plurality of pixel groups at the component area and spaced apart from each other with the transmission area therebetween”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20150379923).
As per claim 1, Lee discloses a display apparatus (Fig. 5a; [0096]) comprising:
a substrate (#10) comprising a main display area (i.e., area above substrate #10), a component area (i.e., OLED and Tdr area) including a transmission area (i.e., OLED area), and a peripheral area at an outer side of the main display area ([0097]);
a main pixel circuit (#Tdr) at the main display area ([0096]-[0097]);
an auxiliary pixel circuit at the component area, and comprising a first wire (#33b; [0097]); and
a bottom metal layer (#12b) between the substrate (#10) corresponding to the component area and the auxiliary pixel circuit, and electrically connected to the first wire (#33b; [0097]; [0107]).
As per claim 2, Lee discloses the display apparatus of claim 1, wherein the first wire (#33b) is configured to transmit an initializing voltage to the auxiliary pixel circuit ([0079]; [0112]).
As per claim 3, Lee discloses the display apparatus of claim 2, wherein the auxiliary pixel circuit further comprises a second wire, and the bottom metal layer (#12b) is electrically connected to the second wire ([0112]).
As per claim 4, Lee discloses the display apparatus of claim 3, wherein the second wire is configured to transmit the initializing voltage to the auxiliary pixel circuit ([0112]).
As per claim 5, Lee discloses the display apparatus of claim 4, further comprising:
a plurality of main sub-pixels (Fig. 3, #110) at the main display area ([0062]-[0063]; [0071]);
(Fig. 3 discloses) a plurality of pixel groups (i.e., a plurality of pixel groups of pixels #110) at the component area and spaced from each other with the transmission area therebetween; and
a plurality of bypass wires (#GL1-GLg) at the component area and bypassing the transmission area ([0062]).
As per claim 6, Lee discloses the display apparatus of claim 5, wherein the auxiliary pixel circuit comprises a plurality of auxiliary pixel circuits ([0071]; [0074]),
each of the plurality of the pixel groups comprises a plurality of auxiliary sub-pixels ([0071]),
each of the plurality of auxiliary sub-pixels comprises an auxiliary display element (i.e., OLED) electrically connected to a corresponding one of the auxiliary pixel circuits (Fig. 4; [0063]; [0074]), and
each of the auxiliary pixel circuits comprises an auxiliary driving thin-film transistor (#Tdr) configured to supply a driving current to the auxiliary display element, a first auxiliary initializing thin-film transistor (#Tss) configured to initialize a driving gate voltage of the auxiliary driving thin-film transistor, and a second auxiliary initializing thin-film transistor configured to initialize an auxiliary pixel electrode of the auxiliary display element ([0071]; [0074]-[0079]; [0112]).
As per claim 7, Lee discloses the display apparatus of claim 6, wherein the first wire (#33b) is configured to transmit the initializing voltage to the first auxiliary initializing thin-film transistor, and the second wire is configured to transmit the initializing voltage to the second auxiliary initializing thin-film transistor ([0112]).
As per claim 8, Lee discloses the display apparatus of claim 5, wherein the main pixel circuit comprises a plurality of main pixel circuits (Fig. 3, #110; [0071]),
the main pixel circuits comprise an initializing voltage line, each of the plurality of the main sub-pixels comprises a main display element (Fig. 4, #OLED) electrically connected to a corresponding one of the main pixel circuits ([0063]; [0074]; [0079]; [0112]),
each of the main pixel circuits further comprises a main driving thin-film transistor (#Tdr) configured to supply a driving current to the main display element, a first main initializing thin-film transistor (#Tss) configured to initialize a driving gate voltage of the main driving thin-film transistor, and a second main initializing thin-film transistor configured to initialize a main pixel electrode of the main display element ([0071]; [0074]-[0079]; [0112]), and
the initializing voltage line is configured to transmit an initializing voltage to the first main initializing thin-film transistor or the second main initializing thin-film transistor ([0079]; [0112]).
As per claim 9, Lee discloses the display apparatus of claim 8, wherein the initializing voltage line and the bottom metal layer (#12b) are electrically connected to each other at the component area ([0112]).
As per claim 10, Lee discloses the display apparatus of claim 8, wherein the initializing voltage line and the bottom metal layer (#12b) are electrically connected to each other at the main display area ([0112]).
As per claim 11, Lee discloses the display apparatus of claim 5, wherein the bottom metal layer (#12b) at least partially overlaps with the bypass wires ([0112]).
As per claim 13, Lee discloses the display apparatus of claim 1, wherein (Fig. 3 discloses) the transmission area (i.e., OLED area) has a polygonal shape on a plane.
As per claim 14, Lee discloses the display apparatus of claim 1, wherein the bottom metal layer (#12b) includes a first hole corresponding to the transmission area.
As per claim 16, Lee discloses a display apparatus (Fig. 5a; [0096]) comprising:
a substrate (#10) comprising a main display area (i.e., area above substrate #10), a component area (i.e., OLED and Tdr area) including a transmission area (i.e., OLED area), and a peripheral area at an outer side of the main display area ([0097]);
a main pixel circuit (#Tdr) at the main display area ([0096]-[0097]);
an auxiliary pixel circuit at the component area, and comprising an auxiliary semiconductor layer (i.e., source of driving transistor #Tdr; [0096]-[0097]); and
a bottom metal layer (#12b) at the substrate (#10) corresponding to the component area and the auxiliary pixel circuit, and electrically connected to the auxiliary semiconductor layer ([0097]; [0107]).
As per claim 17, Lee discloses the display apparatus of claim 16, wherein the auxiliary semiconductor layer (i.e., source of driving transistor #Tdr) and the bottom metal layer (#12b) are electrically connected to each other via a contact hole ([0097]; where Fig. 5A discloses a contact hole connects source electrode #33b to BSM #12b).
As per claim 18, Lee discloses the display apparatus of claim 17, wherein the main pixel circuit further comprises an initializing voltage line, and the initializing voltage line is electrically connected to the bottom metal layer ([0077]; [0079]; [0097]).
As per claim 19, Lee discloses the display apparatus of claim 18, wherein the initializing voltage line is configured to transmit an initializing voltage to the main pixel circuit ([0079]; [0280]).
As per claim 20, Lee discloses the display apparatus of claim 16, wherein the transmission area is defined by the bottom metal layer (#12b; [0097]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 20180069063).
As per claim 12, Lee discloses the display apparatus of claim 1.
However, Lee does not teach the transmission area has a circular shape on a plane.
Kim teaches the transmission area has a circular shape on a plane (Fig. 1, #TH; [0050]-[0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus of Lee configured with the through portion as disclosed by Kim so as to provide a through portion in the display area and surrounded by a plurality of pixels.
As per claim 15, Lee discloses the display apparatus of claim 1, further comprising a component (#OLED) at the component area under the substrate ([0064]).
However, Lee does not teach the component comprises an image pickup device or a sensor.
Kim teaches the component comprises an image pickup device or a sensor ([0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the component disclosed by Kim to the display apparatus of Lee so as to provide a camera or a sensor function to the display apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622